UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 00-50089
                         Summary Calendar
                      _____________________

                          IRA L. FRANK,

                                               Plaintiff-Appellant,

                              versus

             UNITED STATES OF AMERICA, Department of
           Justice; JANET RENO, U.S. Attorney General,
                    United States of America,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-99-CV-132-FB)
_________________________________________________________________

                        September 12, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ira L. Frank, an INS employee, appeals the summary judgment

granted the Government in his action brought pursuant to the

Privacy Act, 5 U.S.C. § 552a(e)(2).    We conclude, based on our de

novo review of the record, that the district court did not err in

granting summary judgment. See FED. R. CIV. P. 56.

     As the result of an INS investigation, discussed infra, Frank



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was, inter alia, relocated.       His administrative appeal is pending.

The merits of the proceedings are not at issue here.                 Instead, the

action at hand involves the Privacy Act.

     The Government asserted in the district court, as well as on

appeal, that Frank improperly named Attorney General Reno as a

defendant, premised on the Privacy Act’s not giving federal courts

jurisdiction over individuals.        Because the Government is correct,

and because Frank has agreed with the Government, we need not

address claims against the Attorney General.           See Petrus v. Bowen,

833 F.2d 581, 582 (5th Cir. 1987).

     Frank    contends   that:      the     Government   failed        to   obtain

information directly from him to the greatest extent practicable

because the investigator interviewed others before interviewing

him; and OPM regulations required his being contacted first in the

investigation. We agree with other courts that have addressed this

issue that an investigator need not in all circumstances obtain

information first from the subject of an investigation. See, e.g.,

Darst v. Social Sec. Admin., 172 F.3d 1065, 1068 (8th Cir. 1999).

Here,   the    investigation     concerned      allegations     of     misconduct

involving     sexually   suggestive       and   inappropriate        comments   to

subordinates by Frank.      The nature and the circumstances of the

alleged misconduct made it impracticable to interview Frank first;

and the Government's investigatory methods in this case did not

violate his rights under the Privacy Act.           See Hudson v. Reno, 130

                                      2
F.3d 1193, 1204-05 (6th Cir. 1997), cert. denied, 525 U.S. 822

(1998); Brune v. Internal Revenue Service, 861 F.2d 1284, 1287-88

(D.C. Cir. 1988).

                                                      AFFIRMED




                                3